2016 IL App (3d) 150092

                               Opinion filed October 27, 2016
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2016

     CITY OF JOLIET,                                  )       Appeal from the Circuit Court
                                                      )       of the 12th Judicial Circuit,
            Plaintiff-Appellee,                       )       Will County, Illinois,
                                                      )
            v.                                        )       Appeal No. 3-15-0092
                                                      )       Circuit No. 10-OV-2535
                                                      )
     MALGORZATA SZAYNA,                               )       Honorable
                                                      )       Carmen Goodman,
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           PRESIDING JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
           Justice McDade concurred in the judgment and opinion.
           Justice Carter dissented, with opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Defendant, Malgorzata Szayna, appeals from a judgment finding her guilty of failure to

     abate violations of the City of Joliet’s ordinance code and unlawful occupancy of a rental unit.

     Defendant requests we vacate the judgment and remand with instructions to dismiss the

     complaint. We affirm in part, vacate in part, and remand with directions.

¶2                                                FACTS

¶3          On May 11, 2010, plaintiff, the City of Joliet, filed a two-count complaint against

     defendant, the owner of a multiple-unit apartment building located in Joliet. Count I of the
     complaint alleged that defendant committed the offense of failure to abate violations of the

     ordinances of the City of Joliet. Count I alleged that each violation was subject to a fine of up to

     “$750.00 per day each violation is allowed to exist in violation of Ordinance Section 8-355 of

     the Ordinances of the City of Joliet.”

¶4          Plaintiff attached to the complaint a list of the ordinance violations it claimed defendant

     failed to abate. The list of violations is based upon an inspection of the property dated March 3,

     2010, and includes the following ordinance violations:

                    (1) building windows missing screens;

                    (2) building screen door defective;

                    (3) building doors needed to be scraped and painted;

                    (4) the east porch’s foundation defective;

                    (5) garage siding needed to be scraped and painted;

                    (6) dining room broken glass window in unit 1;

                    (7) master bath toilet in unit 1 defective or missing;

                    (8) unit 2 vacant;

                    (9) unit 3 no entry and inspection needed;

                    (10) unit 6 no entry and inspection needed;

                    (11) light fixture cover missing in unit 8; and

                    (12) kitchen light fixture defective in unit 8.

¶5          Count II of the complaint alleged that on March 3, 2010, defendant committed the

     offense of “failure to allow an inspection of a rental unit.” Count II alleged that this violation was




                                                       2
       subject to a fine of up to $750 per day each violation is allowed to exist. Plaintiff did not file an

       amended complaint during the proceedings.

¶6             On August 10, 2010, an attorney filed an appearance on behalf of defendant. Defendant

       did not file an answer to the complaint. The matter would remain pending for the next four years.

¶7                                  I. September 14, 2010, to August 26, 2014

¶8             At the outset, we note that the record on appeal does not contain any transcripts from the

       proceedings from September 14, 2010, through August 26, 2014. 1 For clarity, we note that our

       discussion of this period derives from the trial court’s written orders, the docket sheet, and the

       parties’ pleadings.

¶9             On September 14, 2010, the trial court entered an agreed order requiring defendant to

       “install all applicable smoke detectors and present the building for inspection of the smoke

       detectors.” The complaint did not include an allegation regarding smoke detectors. The trial

       court continued the matter for status of defendant’s compliance with “all other pending building

       violations.”

¶ 10           On October 12, 2010, the parties agreed to an order continuing the matter “for status of

       defendant’s compliance with the requirements of the City of Joliet building code and residential

       inspection obligations and the curing of all housing code violations.”

¶ 11           On December 14, 2010, the trial court continued the matter for status of defendant’s

       compliance and ordered defendant to allow plaintiff to inspect defendant’s property.

¶ 12           From December 28, 2010, through March 8, 2011, the parties agreed to continue the

       matter for status.


               1
                Defendant, as the appellant, bears the burden of responsibility for providing a complete record
       for review, and any doubt arising from incompleteness of record must be resolved against defendant.
       People v. Carter, 2015 IL 117709, ¶ 19.
                                                           3
¶ 13          On April 26, 2011, the parties agreed to continue the matter “for trial of defendant’s

       reimbursement to plaintiff of its building inspection fees and status of defendant’s compliance

       with the completion of the work required by the building code.”

¶ 14          On May 24, 2011, defendant failed to appear in person for trial. The trial court entered a

       written order requiring the following: (1) defendant was to “complete/abate violations excluding

       exterior sidewalk by 7/12/11,” (2) defendant was to apply for and participate in the “City’s

       sidewalk program,” (3) defendant was to pay all outstanding inspection fees, and (4) plaintiff

       was to provide defendant with an itemized inspection bill. Unlike the May 24 order, the

       complaint does not include an allegation regarding the sidewalk surrounding defendant’s

       property. Plaintiff did not file an amended complaint that included an allegation concerning the

       sidewalk.

¶ 15          On July 12, 2011, the trial court entered a written order directing defendant to perform

       the following acts: (1) apply for participation in the “sidewalk repair program,” (2) “paint and

       scrape all windows and install replacement frames,” (3) pay outstanding inspection fees of

       $1652, (4) and allow plaintiff to inspect the building. Defendant was provided 30 days to repair

       any deficiencies noted in the inspection. In addition, plaintiff reserved the right to respond to and

       cite defendant for any building code violations that were brought to its attention.

¶ 16          On September 8, 2011, plaintiff filed a petition for rule to show cause against defendant.

       The petition alleged that defendant had failed to pay the inspection fees as ordered by the trial

       court on July 12, 2011.

¶ 17          On October 25, 2011, the trial court entered a written order, which stated that defendant’s

       attorney appeared on her behalf and tendered a check to plaintiff for the inspection fees

       defendant was previously ordered to pay. The trial court continued the rule to show cause to


                                                         4
       determine whether defendant should be held in contempt for failing to honor the trial court’s

       prior order “as to painting and scraping of windows, sidewalk replacement, and payment of

       fines.”

¶ 18             On December 13, 2011, and January 24, 2012, the trial court entered written orders

       continuing the matter for status review of defendant’s completion of repairs.

¶ 19             On February 28, 2012, the trial court entered a written order continuing the matter for

       status of “defendant’s completion of all open items on the city code violations inspection list

       dated February 28, 2012.” In addition, the court ordered defendant to “cooperate with the

       reinspection of the property.” Although the written order referenced an inspection occurring

       February 28, 2012, the complaint is based on a list of violations based on a March 3, 2010,

       inspection of the building. 2

¶ 20             On April 24, 2012, the trial court entered a written order stating that the matter was

       before the court for trial. Counsel for defendant represented to the court that defendant (who

       lived out of state) could not attend the trial because of her child’s illness. The court ordered

       defendant to “clean the property of all debris, including abandoned furniture, and mow the

       grass.” According to the order, defendant’s failure to do so would result in plaintiff performing

       the work at defendant’s expense. The matter was continued for trial “on all outstanding

       ordinance violations.”

¶ 21             On May 22, 2012, defense counsel appeared; however, defendant herself failed again to

       appear for trial. The May 22 order noted that plaintiff moved for a judgment for defendant’s

       failure to cure all building code violations. The trial court ordered defendant and all tenants of


                 2
               The incomplete record on appeal does not reveal whether an inspection actually took place on
       February 28, 2012. Specifically, we note that the record is devoid of any inspection list dated
       February 28, 2012. The only inspection list found in the record is dated March 3, 2010.
                                                          5
       the building to vacate the premises immediately due to the building code violations. Further, the

       trial court allowed plaintiff to impose liens for its cleaning of the property and mowing of the

       grass. The trial court reserved its ruling on the fine, court costs, and expense to be awarded to

       plaintiff for defendant’s failure to bring the property into compliance with the building code.

¶ 22          On July 24, 2012, defendant appeared in person along with her counsel. The trial court

       entered a written order stating defendant agreed “to perform the work identified in the February

       28, 2012 inspection list and will also reinstall the missing front door and patch the front porch

       step concrete.” The order directed defendant to allow plaintiff access to the building to perform

       further inspection.

¶ 23          On November 27, 2012, the trial court entered a written order directing defendant to

       allow plaintiff access to the property. The matter was continued for “review of code violations

       and defendant’s obligation to bring the building into compliance with the building codes.”

¶ 24          On February 26, 2013, the trial court entered a written order directing defendant to allow

       plaintiff to inspect the property. The matter was continued for a review of defendant’s

       compliance with the “repair of building code violations.”

¶ 25          On March 26, 2013, the trial court entered a written order continuing the matter for status

       and for trial scheduling. The trial court also ordered defendant to allow plaintiff to inspect the

       building prior to the trial scheduling date.

¶ 26          On April 9, 2013, the trial court entered a written order noting that defendant had

       arranged for plaintiff to visit the property for an updated inspection. Defendant was ordered to

       cooperate and allow the inspection. The matter was continued for trial scheduling.

¶ 27          On May 28, 2013, the trial court entered a written order again continuing the matter for

       trial scheduling. Defendant was ordered to provide plaintiff with access to the property and


                                                         6
       permit a full inspection of the premises. Defendant was also ordered to remove all abandoned

       furniture and garbage from the premises.

¶ 28          On June 11, 2013, the trial court entered a written order that noted defendant had failed to

       contact plaintiff to schedule an inspection of the property. According to the order, the trial court

       was advised that the property did not have a certificate of inspection and, therefore, could not be

       occupied. The trial court ordered the following: (1) the property was to be vacated by all

       occupants within five days; (2) plaintiff was allowed to enter the property and abate the exterior

       of all garbage, debris, materials and to lien the property for the cost; and (3) the matter was

       continued for status of vacating the property.

¶ 29          On June 25, 2013, the trial court entered a written order setting the matter for trial as to

       defendant’s “building code violations” and “defendant’s failure to secure applicable licenses and

       permits from the city for the operation of a multi-family rental structure.”

¶ 30          On August 13, 2013, the trial court again entered a written order requiring defendant to

       arrange for an inspection of the building. The matter was continued for trial “concerning

       compliance with building codes and status of the certificate of registration.”

¶ 31          On August 27, 2013, the trial court entered a written order that indicated the parties had

       “reached a settlement that the apartments shall be occupied as the city inspects and approves

       each unit for proper electrical heat.” Defendant was ordered to repair the roof over the back

       porch of the building, paint the back porch, and repair the concrete steps leading to the basement

       from the front of the building. It is unclear from the record whether any of these obligations are

       included in the list of violations attached to the complaint. The matter was continued to

       determine whether defendant had complied with the court’s order. The order stated that “[a]ll

       prior orders are vacated.”


                                                         7
¶ 32          On August 26, 2014 (a year after the last court appearance), the parties returned to court.

       At the hearing, the trial court granted defendant leave to file her pro se motion to dismiss. In

       addition, the trial court granted defense counsel leave to file a motion to withdraw. The trial

       court set both motions and the status of defendant’s compliance with the building code and city

       ordinances for hearing on September 23, 2014. The written order indicates that a copy of the

       motion to dismiss was served on plaintiff in open court.

¶ 33          In defendant’s pro se motion to dismiss, she alleged that (1) plaintiff failed to notify

       defendant that the building had passed a final electrical inspection; (2) plaintiff did not correctly

       fix the sidewalk around the building; and (3) plaintiff’s actions “constitute[] a clear case of

       discrimination against Defendant, has denied Defendant due process under the law, and has

       violated Defendant’s rights under the First and Fourteenth Amendments of the United States

       Constitution.” The motion to dismiss did not directly challenge the allegations of ordinance

       violations contained within plaintiff’s complaint.

¶ 34                              II. September 23, 2014, to February 3, 2015

¶ 35          On September 23, 2014, the parties appeared for the hearing on defendant’s pro se

       motion to dismiss, defense counsel’s motion to withdraw, and the status of defendant’s

       compliance with the building code and city ordinances. Unlike the prior hearings, the record on

       appeal includes a transcript from the September 23 hearing.

¶ 36          At the September 23, 2014, hearing, plaintiff’s counsel reminded the trial court of its

       August 27, 2013, order allowing defendant’s apartments to become occupied as plaintiff

       inspected and approved each unit for proper electrical and heat. Plaintiff’s counsel explained,

       “[u]nfortunately, no one is letting the inspector into the properties, into the individual units.” In

       response, defense counsel informed the trial court that “Over the last four years, believe it or not,


                                                         8
       a list of violations have come and gone. Some have been cured and some things needed to get

       done and some don’t get done. [Defendant] lives out of state. She lives in Virginia and she’s

       been an absent landlord right now.” Defense counsel proceeded to inform the court that he and

       defendant “had a disagreement of opinion about what should be going on” and the two agreed

       that defense counsel should be permitted to withdraw. The trial court granted defense counsel’s

       motion to withdraw. Defendant continued pro se for the remainder of the proceedings.

¶ 37          As to defendant’s pro se motion to dismiss, counsel for plaintiff informed the trial court

       that she was unaware of the motion to dismiss (the written order entered from the prior hearing

       indicated that a copy of the motion had been tendered to plaintiff in open court). The trial court

       did not have a hearing on the merits of the motion to dismiss but instead continued the motion

       for hearing. Defendant agreed to set the hearing for December 9, 2014.

¶ 38          The record on appeal does not contain a written order or a transcript from the

       December 9, 2014, hearing. However, the circuit clerk docket entry corresponding to

       December 9, 2014, indicates that defendant failed to appear for the hearing on her pro se motion

       to dismiss. The same docket entry stated the trial court struck defendant’s pro se motion to

       dismiss and continued the matter for status on January 13, 2015.

¶ 39          On January 13, 2015, defendant again failed to appear in court. The record on appeal

       contains a transcript from the hearing. At the hearing, plaintiff reminded the trial court that

       defendant failed to appear at the previous hearing. Plaintiff noted that “even though work has

       been done and more violations, it appears works done, more violations appear, the property still

       does not have a certificate of inspection.” Plaintiff then asked for an order “ordering the property

       to be vacated and a $750 judgment but I would like it to go back to not the day [the complaint]

       was filed” (May 11, 2010) but to August 10, 2010, the day defendant’s attorney filed an


                                                         9
       appearance on her behalf. Plaintiff noted that “I think that might catch her attention.” The trial

       court responded, “I think so, *** August 10th, 2010.” The hearing ended when plaintiff stated, “I

       will make sure my calculator is working properly.”

¶ 40          Instead of a written order, the trial court entered its findings in the docket sheet. As to

       count I (failure to abate municipal violations), the trial court entered an ex parte finding of guilt.

       Unlike the complaint, which alleged defendant violated section “8-355 of the Ordinances of the

       City of Joliet,” the docket entry cites “8-335” as the applicable statute defendant violated.

¶ 41          Similar to count I, the trial court made an ex parte finding of guilt with regard to count II

       in the docket sheet. Unlike count II of the complaint, which alleged defendant committed the

       offense of “failure to allow an inspection of a rental unit,” the trial court entered a finding of

       guilt for count II under the offense “unlawful occupancy of a rental.”

¶ 42          The trial court imposed fines and costs in the amount of $119,620 for each count. The

       total judgment against defendant amounted to $239,240.

¶ 43          On February 3, 2015, the circuit clerk mailed defendant a “Notice of Exparte Judgment &

       Failure to Pay as Referenced in Section 6-306.6 of the Illinois Vehicle Code Supreme Court Rule

       556.” The notice stated that an ex parte judgment in the amount of $239,240 had been entered

       against defendant for “failure to appear in court on [the] return date.” The notice did not include

       a statement that defendant had the right to file a motion to vacate the ex parte judgment.

¶ 44          Defendant did not file a postjudgment motion but did timely file a notice of appeal.

¶ 45                                                ANALYSIS

¶ 46          Defendant’s argument on appeal is that the trial court erroneously entered judgment

       against her without notice. Defendant also argues that the fines are excessive because plaintiff




                                                         10
       failed to present evidence to support the fines. Plaintiff responds that both the judgment and the

       fines were proper because defendant failed to appear in person at scheduled hearings.

¶ 47          Before addressing the substance of the parties’ arguments, we address the nature of the

       judgment entered against defendant. The trial court labeled the judgment against defendant as an

       “Ex Parte/finding of Guilty FAILURE TO ABATE VIOLATION” and an “Ex Parte/finding of

       Guilty UNLAWFUL OCCUPANCY OF A RENTAL.” In their briefs, both parties use the term

       “default” and “ex parte” interchangeably. The two terms, however, are not synonymous. An

       ex parte judgment is entered where a party has appeared and filed an answer but fails to attend

       trial. See In re Marriage of Drewitch, 263 Ill. App. 3d 1088, 1094 (1994); Ryan v. Bening, 66 Ill.

       App. 3d 127, 131 (1978). The procedure for entry of an ex parte judgment is to hold a trial in the

       party’s absence and require the opposing party to present evidence to prove their claim.

       Drewitch, 263 Ill. App. 3d at 1094. By contrast, a default judgment is entered where a party has

       failed to appear and file an answer to the complaint. Id. Where a party has not answered, there

       are no factual issues raised, and a trial court has the discretion to enter default judgment without

       an evidentiary hearing. Direct Auto Insurance Co. v. Beltran, 2013 IL App (1st) 121128, ¶ 66.

¶ 48          Here, we find the judgment entered against defendant was in the nature of a default

       judgment. While it is true that defendant did file an appearance in the trial court, there is no

       evidence in the record that she ever filed an answer. Stated another way, defendant never

       contested any of the facts alleged in plaintiff’s complaint. While we recognize that defendant

       filed a pro se motion to dismiss, the motion failed to create a factual dispute with regard to any

       of the claims contained in plaintiff’s complaint. Instead, the motion only raised an issue with

       regard to an electrical violation and the replacement of an exterior sidewalk. Supra ¶ 33.

       Significantly, this purported electrical violation and sidewalk allegation are not found within


                                                        11
       plaintiff’s complaint. Supra ¶ 4. For purposes of clarity, we therefore refer to the judgment as a default

       judgment throughout the remainder of our analysis and now turn to the merits of defendant’s appeal.

¶ 49           Defendant begins her argument by asserting that we must vacate the default judgment

       entered against her in light of the fact that she was not provided notice of the hearing in which

       the default was entered (January 13, 2015). After careful review, we find default judgment

       regarding liability was warranted under Illinois Supreme Court Rule 575(b) (eff. Dec. 7, 2011).

       Rule 575(b) provides the trial court with authority to enter a default judgment against a

       nonappearing party “at any proceeding for which the Court has not excused the defendant’s

       appearance.” Id. Here, the trial court entered default judgment against defendant when she failed

       to appear in person at two consecutive hearings (December 9, 2014, and January 13, 2015). We

       find nothing in the record indicating defendant’s appearance from those hearings had been

       excused by the trial court. Thus, despite the trial court’s mischaracterization, we find the trial

       court, in its discretion, properly entered a default judgment against defendant as to liability. Id.

¶ 50           With regard to defendant’s specific claim that she was not afforded notice of the

       January 13, 2015, hearing, we emphasize that defendant fails to cite any facts in the record

       supporting her contention. Rather, defendant relies on the record’s absence of a reference to

       defendant’s notice of the hearing. While defendant is correct that there is no indication in the

       record that defendant did in fact receive notice, there is also nothing in the record affirmatively

       establishing that she did not receive notice. Under our supreme court’s recent decision in People

       v. Carter, 2015 IL 117709, ¶ 23, defendant has failed to satisfy her burden as appellant and,

       therefore, may not assert this error on appeal.

¶ 51           In Carter, defendant argued on appeal that he was entitled to remand for further

       proceedings because he failed to adequately serve the opposing party with notice of his pleading,


                                                           12
       which he claimed he sent via regular mail instead of certified or registered mail. Id. ¶ 18. To

       support this contention, defendant relied on a “Proof/Certificate of Service” attached to the

       pleading that stated defendant placed the pleading in the “institutional mail.” Id. ¶ 5. The

       certificate did not state that the letter had been sent by certified or registered mail as required by

       the rule. Id. The Carter court found the assumption that the language of the certificate of service

       affirmatively established transmittal by regular mail, and thus deficient service, was unwarranted

       by the record. Id. ¶¶ 18, 20.

¶ 52          In coming to this finding, the Carter court relied on the long-standing principal that it is

       an appellant’s burden to provide a sufficient record from which a court may determine whether

       the claimed errors were made. Id. ¶ 19. The court went on to hold that “[t]o serve as a basis for

       defendant’s contention of error, [defendant] must affirmatively establish that defendant mailed

       his petition via some means other than certified or registered mail.” Id. ¶ 20. The court found

       defendant’s certificate of service merely showed that it was mailed from the institutional mail

       through the United States Postal Service. Id. The court reasoned:

                      “without an adequate record preserving the claimed error, we, as a court of

                      review, must presume the circuit court’s order conforms with the law. [Citation.]

                      Applying that principle in this case, we cannot assume that defendant’s service

                      upon the State was deficient. Though the regular return receipt for certified

                      mail—for example—is sufficient proof of service by certified mail (see In re Dar

                      C., 2011 IL 111083, ¶ 63 (citing 705 ILCS 405/2-16(1) (West 2006))), the

                      absence of such a receipt in the record does not affirmatively establish that

                      service by certified mail was not accomplished, as it is up to the sender to file the

                      receipt or not. In this case, the matter of service—adequate or deficient—was


                                                         13
                      simply not addressed by the parties in the circuit court.” (Emphases in original.)

                      Id. ¶ 23.

¶ 53          Applying the plain language of Rule 575(b) and the principles announced in Carter, we

       hold the trial court properly entered default judgment against defendant as to liability. Our

       inquiry, however, does not end there. “[A] default judgment comprises two factors: (1) a finding

       of the issues for plaintiff; and (2) an assessment of damages.” Wilson v. TelOptic Cable

       Construction Co., 314 Ill. App. 3d 107, 112 (2000). Defendant argues that the fines imposed by

       the trial court are excessive because plaintiff never presented any evidence supporting the basis

       for the fines. Upon review, we find the trial court erred in entering fines in the amount of

       $239,240 without requiring plaintiff to prove up its damages.

¶ 54          The only evidence received by the trial court with regard to the appropriateness of the

       fines imposed came from plaintiff’s general request that the fines be calculated from the date

       defendant’s counsel entered an appearance. Specifically, at the January hearing plaintiff stated:

                      “I would like the order to reflect is an order ordering the property to be vacated

                      and a $750 judgment but I would like it to go back to not the day it was filed but

                      the day [defendant] was served because that’s the day that [defendant’s counsel]

                      would have entered his appearance and that day is August 10th, 2010. So I think

                      that might catch her attention.”

       While defendant was properly defaulted with regard to liability, the fines imposed as a result of

       that default were entered in the absence of any evidentiary foundation. For example, plaintiff did

       not present the trial court with an affidavit from a city official identifying the amount of days any

       of the violations listed in the complaint were in existence. Pursuant to the Joliet Municipal Code,

       § 1-8(a), a defendant “shall be punished by a fine of not more than seven hundred fifty dollars


                                                         14
       ($750.00)” for each day the ordinance violation exists. Joliet Municipal Code § 1-8(a) (eff.

       Mar. 19, 1996). Without any evidence regarding the length of the defaulted violations, the trial

       court’s entry of fines in the amount of $239,240 is erroneous. Stated another way, defendant

       was properly defaulted as to the existence of the violations contained within the complaint;

       however, plaintiff never proved up the duration of the defaulted violations.

¶ 55          In coming to this conclusion, we call attention to the fact that plaintiff referred to “new

       violations” at the January hearing that were not contained within the complaint. On a default, a

       party is not entitled to relief outside the original complaint. See Joseph A. Thorsen Co. v. Evans,

       82 Ill. App. 3d 1119, 1123-24 (1980). We also note that several of the trial court’s written orders

       entered during the proceedings below reference defendant’s responsibility in removing debris

       from outside the building, mowing the grass, repairing the sidewalks around the building,

       installing smoke detectors, painting and scraping the windows, repairing the roof over the back

       porch, painting the back porch, and repairing the back steps leading to the basement. However,

       none of these obligations are included as violations in the complaint. Therefore, it is unclear if

       the trial court considered some of these obligations when entering fines in the amount of

       $239,240. The trial court did not make any oral ruling with regard to said fines. The information

       regarding the fines imposed is included in a docket entry. The docket entry, however, only shows

       the total amount imposed for each count. Specifically, under count I the trial court imposed

       $119,620 in total fines and costs and for count II the trial court imposed $119,620 in total fines

       and cost. In short, we cannot say that the trial court’s unexplained fine calculation is proper,

       given the absence of any evidence offered by plaintiff and the fact that the trial court may have

       considered matters outside the complaint.




                                                        15
¶ 56           We hold that the proper remedy is to remand the matter for a limited hearing on the issue

       of fines, where defendant will have the opportunity to be heard on the matter of damages. We

       emphasize that

                        “[t]he mere fact that a defendant is defaulted does not give to the plaintiff a right

                        or claim to the assessment of damages unrelated to liability ***. ***

                                *** Although defaulted, where the action is in tort or for an unliquidated

                        claim or amount, a defendant nonetheless has the right to be heard on the matter

                        of damages.” Molden v. Reid, 200 Ill. App. 3d 495, 502 (1990) (quoting Elfman v.

                        Evanston Bus Co., 27 Ill. 2d 609, 614 (1963)).

¶ 57           We acknowledge defendant (who is acting pro se) has failed to cite appropriate authority

       in support of the arguments contained herein. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013).

       Unlike the dissent, we do not see that we are obligated to find the arguments forfeited. The

       supreme court has reminded us of

                        “the familiar proposition[s] that waiver and forfeiture rules serve as an

                        admonition to the litigants rather than a limitation upon the jurisdiction of the

                        reviewing court and that courts of review may sometimes override considerations

                        of waiver or forfeiture in the interests of achieving a just result and maintaining a

                        sound and uniform body of precedent.” Jackson v. Board of Election

                        Commissioners, 2012 IL 111928, ¶ 33. 3




               3
                This idea that a reviewing court may address the merits of an issue notwithstanding waiver has
       been applied with equal force in civil and criminal cases. E.g., People v. Normand, 215 Ill. 2d 539, 544
       (2005) (addressing forfeited issue after noting that “the rule of waiver is an admonition to the parties and
       not a limitation on the jurisdiction of this court”). The court has referred to this idea as a “ ‘judicial
       economy’ rationale for evading forfeiture.” People v. Hauschild, 226 Ill. 2d 63, 73 (2007).

                                                            16
       In considering the totality of the circumstances we hold fundamental fairness requires that

       plaintiff be required to prove up its default damages and entitles defendant the opportunity to be

       heard on said matter. See Goczeski v. Horizon Development Corp., 102 Ill. App. 3d 6, 9 (1981).

¶ 58           Lastly, we note the six-year odyssey this ordinance violation case has travelled. We

       therefore admonish plaintiff that it can only seek damages on remand for violations defendant

       was actually defaulted on, i.e., violations contained within plaintiff’s complaint. Likewise,

       should defendant choose to contest plaintiff’s prove up, we admonish defendant to ensure her

       availability at any future proceedings, or alternatively, to obtain counsel to represent her interest

       at said proceedings. Trial court dockets are often high volume. The trial court is under no

       obligation to continually rearrange its docket to accommodate the schedule of plaintiff or

       defendant.

¶ 59                                               CONCLUSION

¶ 60           The judgment of the circuit court of Will County is affirmed as to the issue of default on

       liability, vacated on the issue of fines, and remanded for further proceedings consistent with this

       opinion.

¶ 61           Affirmed in part and vacated in part.

¶ 62           Cause remanded with directions.

¶ 63           JUSTICE CARTER, dissenting.

¶ 64           The majority finds that the trial court properly entered default judgment 4 against

       defendant as to liability on plaintiff’s complaint (supra ¶ 49) but erred in entering fines in the

       amount of $239,240 (supra ¶ 53). I dissent from the conclusion regarding fines on the grounds

               4
                I agree with the majority that judgment imposed here was in the form of a default, not ex parte
       (supra ¶ 48). Like the majority, I will also refer to the judgment as a default judgment throughout the
       remainder of my dissent.
                                                           17
       that the majority, in rendering its opinion, has ignored the well-established and universally

       accepted doctrine of forfeiture. Application of this doctrine is often vital to the proper and

       efficient administration of the courts. It is for these reasons that I would affirm the trial court’s

       judgment on the ground that defendant has grossly failed to carry her burden as appellant.

¶ 65           The majority’s opinion, in an apparent attempt to save defendant’s appeal, has

       generalized defendant’s argument in two sentences: (a) that the “trial court erroneously entered

       judgment against [defendant] without notice,” and (b) “the fines are excessive because plaintiff

       failed to present evidence to support the fines” (supra ¶ 46). The majority fails to offer any

       further discussion of plaintiff’s argument. Instead, the majority proceeds to independently

       analyze the reformulated argument by using analysis and authority plaintiff never presented. I

       begin my dissent by reviewing defendant’s four specific arguments.

¶ 66           Defendant argues that the default judgment was improper because (1) the trial court

       failed to hold an evidentiary hearing with regard to an alleged electrical hazard, (2) defendant

       never received notice of the January 13, 2015, hearing in which the default judgment was

       entered, (3) the trial court erred in allowing new allegations of ordinance violations to be

       introduced without compelling plaintiff to amend the pleadings, and (4) the trial court denied

       defendant due process of law.

¶ 67           I believe defendant has forfeited review of all four of her arguments by failing to comply

       with Illinois Supreme Court Rule 341(h) (eff. Feb. 6, 2013). Supreme Court Rule 341(h) governs

       the requirements of the appellant’s brief. Id. Specifically, Rule 341(h)(7) requires an appellant’s

       brief to contain argument with “citation of the authorities and the pages of the record relied on.”

       Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013). The failure to comply with Rule 341(h)(7) results in




                                                         18
       the forfeiture of the argument. See Velocity Investments, LLC v. Alston, 397 Ill. App. 3d 296,

       297-98 (2010).

¶ 68          There are several ways an appellant may violate Rule 341(h)(7). Failure to argue a point

       in the appellant’s opening brief violates Rule 341(h)(7). Vancura v. Katris, 238 Ill. 2d 352, 369

       (2010). The failure to elaborate on an argument, cite persuasive authority, or a present well-

       reasoned argument violates Rule 341(h)(7). Velocity Investments, 397 Ill. App. 3d at 298. Vague

       allegations or allegations that are merely listed do not satisfy Rule 341(h)(7). Vancura, 238 Ill.

       2d at 369-70 (citing People v. Phillips, 215 Ill. 2d 554, 565 (2005) (issue forfeited where

       defendant raised it but failed to make any argument or citation to relevant authority); People v.

       Franklin, 167 Ill. 2d 1, 20 (1995) (issues forfeited where defendant provided no argument to

       support claims of error); People v. Guest, 166 Ill. 2d 381, 413-14 (1995) (one sentence in brief

       indicating that defendant “incorporate[d]” all claims made in earlier proceedings not sufficient to

       satisfy Rule 341, resulting in forfeiture of claims)). Moreover, “even where the brief includes

       both argument and citation, a party may nonetheless forfeit review if the cited authority is

       irrelevant and does not represent a sincere attempt to comply with the rule.” Vancura, 238 Ill. 2d

       at 370 (“ ‘We do not view the inclusion of citations to irrelevant authority scattered throughout

       [plaintiffs’] brief to constitute even an attempt to comply with the rule.’ ” (quoting Britt v.

       Federal Land Bank Ass’n of St. Louis, 153 Ill. App. 3d 605, 608 (1987))).

¶ 69          The above examples are consistent with the principle that “[a] reviewing court is entitled

       to have issues clearly defined with pertinent authority cited and cohesive arguments presented

       [citation], and it is not a repository into which an appellant may foist the burden of argument and

       research [citation].” Obert v. Saville, 253 Ill. App. 3d 677, 682 (1993). The rules are not mere

       suggestions but are compulsory. In re Marriage of Hluska, 2011 IL App (1st) 092636, ¶ 57.


                                                         19
       “Strict adherence to the standard is necessary to expedite and facilitate the administration of

       justice.” Mielke v. Condell Memorial Hospital, 124 Ill. App. 3d 42, 48 (1984). It is neither the

       function nor the obligation of this court to act as an advocate or search the record for error. Id. at

       48-49.

¶ 70            I recognize that defendant is proceeding without the benefit of counsel. “However, that

       does not relieve [her] of the obligation to follow proper procedure.” Velocity Investments, 397 Ill.

       App. 3d at 297-98.

¶ 71                           I. Evidentiary Hearing on Alleged Electrical Hazard

¶ 72            For clarity, I discuss separately each of defendant’s forfeited arguments. With regard to

       her first argument, defendant contends that:

                       “The trial court erred by continually denying [defendant’s] requests for an

                       evidentiary hearing. Instead, the trial court ordered [defendant] to comply with all

                       City demands based on ‘inaccurate’ inspection reports and only minor building

                       deficiencies.

                               This process continued for years, preventing [defendant] from presenting

                       evidence in court about the serious safety issue concerning the 800-Amp

                       connection to the building and the liability it posed to [defendant].

                               The service wires providing electricity to the outside meters are routed

                               directly under the tenant’s windows in reaching distance when they should

                               be placed directly under the roof of the building. Any time [defendant]

                               pointed this out to the inspectors or raised concerns about safety, the

                               response by the City was that the matter of a loose door knob was more

                               important (App. 3-5; App. 22). How was it possible that Mr. Sterr, Mrs.


                                                         20
                              MacDonald or Mrs. Saleze were not familiar with electric code on the City

                              Building Department webpage before appearing in court to make sure that

                              [defendant’s] building was in compliance with code. It is hard to believe

                              that all three City Neighborhood inspectors were not familiar with

                              something that important. (App. 30).

                              The trial court never allowed [defendant] to question the veracity of

                      testimony presented by the City, thereby denying her right to due process under

                      the law. The actions taken by the trial court in establishing bias toward the City

                      furthered discrimination against [defendant] and aided the City to continue the

                      cover up of City inspectors’ negligence concerning the safety of the hazardous

                      electric connection.”

¶ 73          Defendant does not cite any statute or Illinois Supreme Court Rule to support her

       argument. Rather, defendant follows this argument with generic citation to the following cases:

       Sims v. Greene, 161 F.2d 87, 88 (3rd Cir. 1947), United States v. McGee, 714 F.2d 607, 613 (6th

       Cir. 1983), and Charlton v. Estate of Charlton, 841 F.2d 988, 989 (9th Cir. 1988). Defendant

       cites no other case law to support her argument. Significantly, defendant fails to offer any

       analysis of how the cited cases apply to the facts of this case. The failure to assert a well-

       reasoned argument supported by legal authority violates Rule 341(h)(7). See Sakellariadis v.

       Campbell, 391 Ill. App. 3d 795, 805 (2009). Without any meaningful development, defendant

       fails to offer this court any guidance as to how the cited case law is relevant, applies to the facts

       in this case, or entitles her to relief. Defendant’s failure to do so violates Rule 341(h)(7). Velocity

       Investments, 397 Ill. App. 3d at 297-98.




                                                         21
¶ 74           Further, my cursory review of defendant’s generic citations reveals that those cases dealt

       with the issuance of injunctive relief without an evidentiary hearing—not ordinance violations or

       judgments entered for a party’s failure to attend multiple hearings. More importantly, those cases

       involved parties that filed responsive pleadings. In Sims and Charlton, the courts held that an

       evidentiary hearing was necessary where the parties filed pleadings contesting issues of material

       fact. The majority correctly points out that defendant has not filed any pleading which disputes

       the allegations in the complaint (supra ¶ 48). The court in McGee ultimately found that an

       evidentiary hearing was not required.

¶ 75           Even if I were to ignore defendant’s forfeiture of this argument (trial court failed to hold

       an evidentiary hearing regarding an alleged electrical hazard), defendant’s allegation is simply

       unsupported by the record. I note that the complaint does not include an allegation regarding an

       electrical violation. There is also no judgment entered against defendant on this purported

       violation. Therefore, defendant is claiming she was deprived of an evidentiary hearing on a

       violation for which she was never found guilty. More importantly, there is no evidence in the

       record that this argument was ever presented to the trial court. It is simply unclear what

       defendant is referencing with regard to the alleged hazardous electrical connection. 5

¶ 76           Defendant’s argument also complains of allegedly “ ‘inaccurate’ inspection reports” and

       “minor building deficiencies,” but the trial court’s written orders consistently show that

       defendant would not allow inspections. More importantly, the matter had been set for trial on

       defendant’s ordinance violations on several occasions, but the trial never occurred due to

       defendant’s multiple failures to appear in person. In particular, I note that defendant failed to



               5
                I note that defendant’s pro se motion to dismiss raised an issue regarding a purported electrical
       violation, but that argument related to the heat in the apartment. The complaint does not include an
       allegation regarding either the electrical wiring or heat.
                                                           22
       appear in person for trial on May, 24, 2011; April 24, 2012; and May 22, 2012. Finally,

       defendant’s conclusory claim of “bias” and “discrimination” on the part of the trial court is

       simply not borne by the record.

¶ 77                          II. Defendant’s Notice of the January 13, 2015, Hearing

¶ 78          As to defendant’s second argument, she contends that she never received notice of the

       January 13, 2015, hearing in which the trial court entered the ex parte judgment. Defendant goes

       on to provide the following discussion of authority to support her claim:

                              “In State Bank of Lake Zurich v. Thill, 113 Ill. 2d 294 1986, the Illinois

                      Supreme Court argued that it is essential to the validity of a judgment that the

                      court have both jurisdiction of the subject matter of the litigation and jurisdiction

                      over the parties. (Lady v. Montgomery Ward & Co. (1980), 80 Ill. App.3d 69, 72;

                      Federal Sign & Signal Corp. v. Czubak (1978), 57 Ill. App.3d 176, 179.) Absent a

                      general appearance, personal jurisdiction can be acquired only by service of

                      process in the manner directed by statute. (In re Marriage of Hostetler (1984),

                      124 Ill. App.3d 31, 33; Mercantile All-In-One Loans, Inc. v. Menna (1978), 63 Ill.

                      App.3d 931, 937; Gocheff v. Breeding (1977), 53 Ill. App.3d 608, 609-10.) The

                      Code of Civil Procedure authorizes the service of process either by summons (Ill.

                      Rev. Stat. 1981, ch. 110, ¶¶ 2-203, 2-204, 2-205) or by publication and mailing

                      (Ill. Rev. Stat. 1981, ch. 110, ¶ 2-206). A judgment rendered without service of

                      process, either by summons or by publication and mailing, where there has been

                      neither a waiver of process nor a general appearance by the defendant, is void

                      regardless of whether the defendant had actual knowledge of the proceedings.

                      (Stankowicz v. Gonzalez (1981), 103 Ill. App.3d 828, 831; First Federal Savings


                                                        23
& Loan Association v. Brown (1979), 74 Ill. App.3d 901, 905.) Moreover, a party

attacking a judgment for lack of personal jurisdiction due to defective service of

process is not restricted by either the time limitations or the ‘due diligence’

requirements of section 2-1401 of the Code of Civil Procedure. (In re Marriage of

Parks (1984), 122 Ill. App.3d 905, 309*309 909; Home State Savings Association

v. Powell (1979), 73 Ill. App.3d 915, 917; Ill. Rev. Stat. 1981, ch. 110, ¶ 2-

1401(f).) Accordingly, a judgment rendered by a court which fails to acquire

jurisdiction of either the parties or the subject matter of the litigation may be

attacked and vacated at any time or in any court, either directly or collaterally.

R.W. Sawant & Co. v. Allied Programs Corp. (1986), 111 Ill.2d 304, 309;

Johnston v. City of Bloomington (1979), 77 Ill.2d 108, 112.

       Section 2-203 of the Code of Civil Procedure (Ill. Rev. Stat. 1981, ch. 110,

¶ 2-203) governs the mode of service of summons upon an individual defendant.

That section provides in pertinent part:

       ‘(a) Except as otherwise expressly provided, service of summons upon an

       individual defendant shall be made (a) by leaving a copy thereof with the

       defendant personally or (b) by leaving a copy at the defendant’s usual

       place of abode, with some person of the family, of the age of 13 years or

       upwards, and informing that person of the contents thereof, provided the

       officer or other person making service shall also send a copy of the

       summons in a sealed envelope with postage fully prepaid, addressed to the

       defendant at his or her usual place of abode. The certificate of the officer

       of affidavit of the person that he or she has sent the copy in pursuance of


                                  24
                              this Section is evidence that he or she has done so.’ (Emphasis added.) (Ill.

                              Rev. Stat. 1981, ch. 110, ¶ 2-203(a).)

                              The trial court erred in proceeding with ex parte judgment against

                      [defendant] when failure of service of process had occurred. The trial court also

                      erred by imposing an excessive fine contrary to provisions of protection of civil

                      rights under the Fourteenth Amendment of the U.S. Constitution.

                              Moreover, [defendant] had discovered that there is no written order

                      (information from the Office of Circuit Court Clerk and lack of such in Court

                      Record) from January 13, 2015, nor has the City provided [defendant] with such

                      order. Transcripts from the trial date have been withheld from [defendant] despite

                      [defendant] having requested such with payment. (cf. [defendant’s] Motion for

                      Extension of Time in Appellate Court), thus impeding her right to appeal. The

                      recently obtained transcripts abruptly ends after 27 lines without the presiding

                      Judge concluding matters before him (Ctr.2-3), thus failing to provide evidence of

                      what really transpired during the hearing. With [defendant] absent in court,

                      nowhere is it mentioned in the transcript that the Judge made sure that [defendant]

                      had been properly served by the City (Ctr.2-3).”

¶ 79          I initially note that the authority cited by defendant concerns the trial court’s ability to

       acquire personal jurisdiction over a party via service of process of the original complaint.

       Because defendant filed an appearance, there is no question with regard to personal jurisdiction.

       See In re M.W., 232 Ill. 2d 408, 426 (2009) (A defendant “may consent to personal jurisdiction

       by his appearance”). Defendant cites to no other case law, statute, or Illinois Supreme Court Rule




                                                        25
       to support her contention that she was entitled to additional notice of the January 13, 2015,

       hearing.

¶ 80           Further, defendant fails to develop any well-reasoned argument to support her contention

       or offer any analysis of how the authority she cites entitles her to additional notice of the

       January 13, 2015, hearing. Nor does defendant develop any argument to support her claim that

       she is entitled to relief for the failure to receive notice of the hearing. Instead, defendant follows

       her boilerplate recitation of the law concerning service of process with a conclusory assertion

       that the trial court erred in entering ex parte judgment “when failure of service of process had

       occurred,” and imposed an “excessive” fine in violation of her constitutional rights. While I

       acknowledge that generically citing to inapplicable authority is not tantamount to failing to cite

       authority altogether (Vancura, 238 Ill. 2d at 371), I reemphasize that defendant has failed to cite

       any applicable law or make any effort at developing her argument. Defendant’s failures violate

       Rule 341(h)(7). Velocity Investments, 397 Ill. App. 3d at 298.

¶ 81           Even if I were to excuse defendant’s forfeiture of her second argument (her notice of the

       January 13, 2015, hearing), I, like the majority (supra ¶¶ 50-52), would find that defendant has

       failed to meet her burden as appellant in affirmatively establishing the error based on the record.

       See Carter, 2015 IL 117709, ¶ 23.

¶ 82                             III. Plaintiff’s Failure to Amend the Complaint

¶ 83           Defendant’s third argument is titled “Lack of Proper Introduction of New Pleadings to

       Original Complaint.” To illustrate its deficiency, I quote defendant’s third argument in its

       entirety:




                                                         26
        “The City, by and through Attorney Kucharz, never filed amended

pleadings when introducing new violations in the trial court, thus creating a never

ending process that epitomizes that of a kangaroo court:

        [Defense Counsel]: Over the last four years, believe it or not, a list of

        violations have come and gone (Ctr. 7, lines 21-23).

        The original list of violations filed on March 26, 2010, was promptly

satisfied (Ctr. 2, line 13-14).

        Subsequent claims made in the trial court by the City on the basis of new

lists created by Neighborhood Services should have been properly introduced in

the trial court. [Defendant] argues that the order of January 13, 2015 is unrelated

to the original pleading (C. 4) and the claim on exhibit as being so defined for the

ticket of violations of March 26, 2010 (C. 52), for which the violations were

corrected (Ctr .2, line 13-14)

        The trial court erred in allowing recurrent violations to be introduced into

court outside of those contained within the original pleading without compelling

the City to file amended, i.e. supplemental pleadings, as a matter of civil

procedure.

        Sections 2-609 and 2-610 of the Code of Civil Procedure (735 ILCS 5/2-

        609 and 610) governs procedures of supplemental pleadings. That section

        provides in pertinent part:

        Sec. 2-609. Supplemental pleadings. Supplemental pleadings, setting up

        matters which arise after the original pleadings are filed, may be filed

        within a reasonable time by either party by leave of court upon terms.


                                  27
                              Sec. 2-610. Pleadings to be specific. (a) Every answer and subsequent

                              pleading shall contain an explicit admission or denial of each allegation of

                              the pleading to which it relates.”

¶ 84          Like her first and second arguments, defendant’s third argument is undeveloped.

       Defendant cites no case law or Illinois Supreme Court Rule to support her argument. Rather, the

       lone authority cited by defendant is sections 2-609 and 2-610(a) of the Code of Civil Procedure

       (735 ILCS 5/2-609, 2-610(a) (West 2014)). While section 2-609 permits the amendment of

       pleadings and section 2-610(a) requires pleadings to be specific, defendant fails to explain the

       relevance of either section or provide any analysis of her claim. Instead, defendant merely recites

       the statutes verbatim at the end of her argument. I again emphasize that defendant has failed to

       give this court any guidance on how these statutes are relevant, apply to her claim, or entitle her

       to any relief. Defendant’s failure to do so violates Rule 341(h)(7). Velocity Investments, 397 Ill.

       App. 3d at 298.

¶ 85          Even if I were to excuse defendant’s forfeiture of her third argument (the failure to

       amend the complaint to add new violations), defendant fails to specifically identify (on appeal)

       the purported violations that she “corrected.” Defendant also fails to specifically identify (on

       appeal) the purported “new” violations she claims she was charged with that are not included in

       the original complaint. In short, defendant fails to advance any specific argument regarding these

       undefined violations she now challenges here on appeal.

¶ 86          Moreover, even if I assume defendant’s undefined claim regarding the “corrected” and

       “new” violations is true, nothing in the record establishes that defendant directly challenged (in

       the trial court) any purported violations that had been “corrected.” The record is also devoid of

       any evidence that defendant contested (in the trial court) the addition of any alleged “new”


                                                        28
       violations. While defendant quotes a sentence from her attorney’s statement at the hearing on his

       motion to withdraw, 6 the fact remains that defendant never filed a responsive pleading that

       directly challenged the allegations of plaintiff’s complaint. Stated another way, the record does

       not show that defendant ever legally contested any of the allegations in the complaint. Simply

       citing to one orally pronounced statement by her advocate while he attempts to withdraw does

       not constitute a proper legal pleading, answer, or challenge. I recognize defendant filed a pro se

       motion to dismiss. However, the motion did not create a factual dispute with regard to any of the

       claims in the complaint or in the trial court’s judgment. Even if the motion had created such a

       dispute, I note that it was stricken when defendant failed to appear for a hearing on the motion.

       Defendant cannot now pursue unsubstantiated claims that could have been made below.

¶ 87           The majority avoids reaching this conclusion by independently reviewing the record and

       setting out all the “reference[s]” the trial court made with regard to “obligations” defendant had

       outside plaintiff’s complaint. Supra ¶ 55. The majority proceeds to conclude that “it is unclear if

       the trial court considered some of these obligations when entering fines in the amount of

       $239,240.” Supra ¶ 55. I respectfully submit the majority’s reasoning, however, is misguided.

       The question is not whether the record is unclear. Instead, the correct inquiry is whether

       defendant has presented affirmative evidence on appeal showing that the trial court actually

       relied upon these “reference[s]” when fashioning its fine. All reasonable presumptions are in

       favor of the action of the trial court, and absent an affirmative showing to the contrary, a

       reviewing court must assume that the trial court understood and applied the law and facts

       correctly. In re Marriage of Powers, 252 Ill. App. 3d 506, 510 (1993). The majority’s analysis

       directly ignores this principle.

               6
                “Over the last four years, believe it or not, a list of violations have come and gone.” (Internal
       quotation marks omitted.) Supra ¶ 36.
                                                            29
¶ 88                                              IV. Due Process

¶ 89             In her fourth argument, defendant asserts that the trial court denied her due process of

       law. As best I can discern, defendant’s argument is that the fines imposed were excessive and the

       trial court erred by entering judgment without requiring plaintiff to submit a calculation of the

       fines or enter a written order explaining how it determined the fines imposed. Defendant cites no

       statute, Illinois Supreme Court Rule, or case law to support her argument. Defendant’s fourth

       argument is more deficient than her first three arguments in that she offers no authority to

       support her contention. Defendant has simply forfeited her fourth argument on a multitude of

       levels.

¶ 90             Unlike defendant’s other contentions on appeal, I believe it would be inappropriate to

       address defendant’s fourth contention—even in hypothetical terms. This court “is not a

       repository into which an appellant may foist the burden of argument and research [citation].”

       Saville, 253 Ill. App. 3d at 682. Furthermore, to hypothetically address defendant’s fourth

       argument would place this court in the position of offering an advisory opinion. See George W.

       Kennedy Construction Co. v. City of Chicago, 112 Ill. 2d 70, 76 (1986).

¶ 91                                               V. Conclusion

¶ 92             While I have held defendant has forfeited her four arguments on appeal for failure to cite

       relevant authority and present well-reasoned argument, I would be remiss if I did not also note

       that defendant’s brief runs afoul of several other subsections of Rule 341 and Rule 342. Rules

       341 and 342 govern the procedure concerning appellate briefs. Ill. S. Ct. R. 341 (eff. Feb. 6,

       2013); Ill. S. Ct. R. 342 (eff. Jan. 1, 2005). Rule 341(c) requires the appellant to submit a signed

       certification along with the brief that indicates the brief complies with the form and length

       paragraphs for briefs under Rules 341(a) and (b). Ill. S. Ct. R. 341(c) (eff. Feb. 6, 2013).


                                                          30
       Defendant failed to submit such a certification. Rule 341(h)(1) requires the appellant to provide a

       summary statement titled “Points and Authorities.” Ill. S. Ct. R. 341(h)(1) (eff. Feb. 6, 2013).

       Defendant has provided such a statement; however, it is not in compliance with the rule as it

       does not include argument headings or references to the pages on the brief where each

       authoritative citation appears. Defendant’s brief also fails to set forth the applicable standard of

       review in violation of Rule 341(h)(3). See Ill. S. Ct. R. 341(h)(3) (eff. Feb. 6, 2013) (“The

       appellant must include a concise statement of the applicable standard of review for each issue,

       with citation to authority ***.”).

¶ 93          In addition, defendant included documents in her appendix that are not part of the record

       in violation of Rule 342(a). Ill. S. Ct. R. 342(a) (eff. Jan. 1, 2005). My review of defendant’s

       claims of error is restricted to matters of record. A party may not rely on matters outside the

       record to support its position on appeal. Keener v. City of Herrin, 235 Ill. 2d 338, 346 (2009).

       “When a party’s brief fails to comply with that rule, a court of review may strike the brief, or

       simply disregard the inappropriate material.” Id. Here, defendant has failed to provide us with

       the report of proceedings for over four years of hearings. Yet, she makes several assertions with

       regard to such hearings. She has also attached several documents to the appendix of her brief.

       However, these documents are not part of the record. Such assertions and references must be

       disregarded. Id.

¶ 94          Accordingly, it is for these reasons that I would affirm the trial court’s judgment.




                                                        31